IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Tullytown Borough,                        :
                        Appellant         :
                                          :
            v.                            :
                                          :
Edward Armstrong, Robert Campanaro,       :
Edward Czyzyk, and George Fox             :        No. 239 C.D. 2015


PER CURIAM                          ORDER


            NOW, January 14, 2016, having considered appellant’s application for

reargument and appellees’ response thereto, the application is denied.